George Rose Smith, Justice. At separate trials in municipal court William M. Janes was convicted of DWI, second offense, and Deanna Jesson was convicted of DWI, first offense. On appeal to the circuit court the cases were consolidated and tried together. No witnesses testified, the case being submitted to the trial judge, without a jury, on documentary evidence introduced by the State and on a memorandum brief submitted on behalf of both defendants by their attorney. The court found each defendant guilty and imposed sentences within the limits set by Act 549 of 1983, the Omnibus DWI Act. This case, like many other DWI cases on the docket, comes to us under Rule 29(1 )(c). Three arguments are presented. First, it is argued that the act is unconstitutional because it permits the punishment for a second offense to be enhanced without regard to whether the first conviction was counseled or uncounseled. A sufficient answer to this argument is that if a defendant did not have counsel and did not waive counsel when he was first convicted, that conviction cannot be used for enhancement, and if it is so used the error can be corrected on appeal. Lovell v. State, 283 Ark. 425, 678 S.W.2d 318, 681 S.W.2d 395 (1984). There was no need for the lawmakers to recite in the act a rule that would be applicable anyway. Though not argued in the brief, it has been suggested at our conference that the State’s proof is insufficient because its documentary evidence did not include a copy of Janes’s previous conviction, nor is there any other evidence about that conviction. That objection was not made below. At the trial defense counsel elected not to argue the case except by the submission of a written brief. The brief contains on this point only the argument we have mentioned, that the statute is unconstitutional. Janes has not denied that he has a prior DWI conviction. We have consistently held that where there is a particular defect in the State’s proof that might readily have been corrected had an objection been made, the absence of any obj ection prevents the point’s being raised for the first time on appeal. For instance, where the State’s proof by accomplices is not corroborated, the absence of an objection on that ground at the trial waives the omission. Harris v. State, 262 Ark. 506, 558 S.W.2d 143 (1977). In another analogous situation we said in Eskew v. State, 273 Ark. 490, 621 S.W.2d 220 (1981): The second argument by appellants is that the evidence was insufficient to support the appellants’ conviction for class A. felony kidnapping. This may well be true but the fact remains that the appellants never requested an instruction on class C kidnapping, and the matter is raised for the first time on appeal. We need not cite authority for the proposition that we do not consider matters raised for the first time on appeal. The appellants’ second contention is that the DWI statute violates the constitutional separation of governmental powers. That contention has been considered in prior cases involving this statute and need not be reconsidered. Tausch v. State, 285 Ark. 226, 685 S.W.2d 802 (1985); Williford v. State, 284 Ark. 449, 683 S.W.2d 228 (1985). The third argument is that the statute’s requirement of a pre-sentence report compels the defendant to incriminate himself. Ark. Stat. Ann. § 75-2506 (Supp. 1983). The act does not require a defendant to take any action whatever in response to the State’s proof or to the pre-sentence report; so obviously there is no compulsory self-incrimination. Affirmed. Purtle, J., dissents.